Citation Nr: 0927749	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in the May 25, 1971, rating decision assigning a 20 percent 
evaluation for the residuals of a gunshot wound to the chest 
with injury to Muscle Groups XX and XXI and a history of left 
pneumothorax.  

2.  Whether clear and unmistakable error was committed in the 
May 25, 1971, rating decision assigning a 10 percent 
evaluation for the residuals of a gunshot wound to the left 
(minor) arm with injury to Muscle Group VI.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

The Board issued a decision in this case in March 2005.  That 
decision also addressed the issue of CUE in the May 1971 
rating decision in not addressing entitlement to service 
connection for residuals of gunshot wounds to the right leg.  
The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court remanded the 
case in September 2005.  The Veteran did not appeal the issue 
relating to service connection for residuals of gunshot 
wounds to the right leg to the Court.  Therefore, the March 
2005 decision as to that issue remains in effect and is 
final.  

In May 2006, the Board issued another decision, which 
continued to deny the Veteran's CUE claims.  He also appealed 
that decision to the Court.  In December 2008, the Court 
issued a Memorandum decision that set aside the Board's 
decision and remanded the case for further action.  




FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
May 25, 1971, rating decision, were not before the 
adjudicator at the time of the rating decision.  

2.   The 20 percent rating assigned for the residuals of 
gunshot wounds to the chest with injury to muscle groups XX 
and XXI was erroneously not based on the entire record and 
the law that existed at the time the May 25, 1971, decision 
was made.  

3.  The 20 percent rating collectively assigned for the 
residuals of gunshot wounds to the chest with injury to 
muscle groups XX and XXI and a history of left pneumothorax 
would not have been manifestly different, even if the 
complete evidentiary record had been considered by the May 
25, 1971, rating decision.  

4.  The 10 percent rating assigned for the residuals of 
gunshot wounds to the left arm with injury to muscle group VI 
was erroneously not based on the entire record and the law 
that existed at the time the May 25, 1971, decision was made.  

5.  The 10 percent rating assigned for the residuals of 
gunshot wounds to the left arm with injury to muscle group VI 
would not have been manifestly different, even if the 
complete evidentiary record had been considered by the May 
25, 1971, rating decision.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 25, 
1971, rating decision assigning a 20 percent rating for the 
residuals of a gunshot wound to the chest with injury to 
Muscle Groups XX and XXI and a history of left pneumothorax.  
38 C.F.R. § 3.105 (2008).  

2.  Clear and unmistakable error is not shown in the May 25, 
1971, rating decision assigning a 10 percent rating for the 
residuals of a gunshot wound to the left (minor) arm with 
injury to Muscle Group VI.  38 C.F.R. § 3.105 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 
6 Vet. App. at 44 (1993).  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

The Veteran has asserted, including at a hearing at the RO in 
May 2003, that clear and unmistakable error was committed by 
the RO in a May 1971 rating decision in its assignment of 
ratings for the residuals of gunshot wounds to the chest and 
left arm because it did not obtain his service medical 
records and base its decision on the facts that were known at 
that time, specifically, that his wounds were through-and-
through gunshot wounds due to high-velocity missiles which 
caused extensive debridement and prolonged infection.  

At the outset, the Board notes that the May 1971 rating 
decision also granted service connection for residuals of 
pneumonitis-pneumonia and assigned a 0 percent rating.  The 
Veteran has not asserted any claim of error in the May 1971 
rating decision as to the rating that was assigned for that 
disability.  So, no appeal concerning that issue is currently 
before the Board.  Further, it would constitute impermissible 
pyramiding of ratings for the Board to consider any 
manifestations attributable to that disability in considering 
the ratings for the Veteran's other service-connected 
disabilities.  See 38 C.F.R. § 4.14 (1971).  

The record shows that, in May 1971, the RO requested the 
Veteran's service treatment records, but proceeded with 
issuing a rating decision in May 1971 prior to receipt of the 
records showing the initial treatment for his gunshot wounds.  
The May 1971 rating decision, inter alia, granted service 
connection for residuals of a gunshot wound to the left 
chest, with moderate injury to Muscle Groups XX and XXI; 
elevated the assessment to moderately severe, and assigned a 
20 percent rating for the disability under Diagnostic Codes 
5320-5321.  The rating decision also granted service 
connection for moderate residuals of a gunshot wound to the 
left arm and assigned a 10 percent rating for that disability 
under Code 5306.  

The Court held in its December 2008 decision that the content 
of the missing service treatment records constituted facts 
known that were not before the adjudicator, and that, 
therefore, the controlling law in effect in 1971 was not 
correctly applied, meeting the first prong of the CUE 
requirements.  The Court also stated that the import of the 
phrase in the second prong that the appellant must point to 
an error "based on the law and record that existed at the 
time" was somewhat unclear.  The Court pointed to the 
provisions of 38 C.F.R. § 3.156(a) (1971) as possibly 
instructive in interpreting the requirement.  Finally, the 
Court held that the Board's September 2006 decision had 
failed to consider the third prong at all, which the Court 
held was error.  

Inasmuch as the Court held that the first prong of a CUE 
claim has been met, the Board must proceed to an analysis of 
the second prong.  As noted in the Court's decision, it is 
unclear when the additional service treatment records were 
received, although the record indicates that some Reserve 
medical records, dated in 1985 and 1986, were received in 
March 1993 in conjunction with a claim for an increased 
rating.  

However, the Board finds that the full record as it existed 
at the time of the May 1971 rating decision included all of 
the Veteran's service treatment records, since those records 
clearly existed and that existence was known to VA at the 
time, even though some of the records were not physically 
contained in the claims file.  In this regard, the Board 
notes that 38 C.F.R. § 4.2 as in effect in 1971 stated that

It is the responsibility of the rating 
specialist to interpret the reports of 
examination in light of the whole 
recorded history, reconciling the various 
reports into a consistent picture, so 
that the current rating may accurately 
reflect the elements if permanent and 
temporary disability present.  [Emphasis 
added.]  

Moreover, the Board observes that the Court's December 2008 
remand indicated that the regulations in effect in 1971 set 
forth factors in three separate areas to be considered in 
connection with higher ratings for muscle disabilities, 
pointing to 38 C.F.R. § 4.56.  Those factors specifically 
referred to descriptions of the initial injury and initial 
treatment for muscle injuries.  The Court also noted that it 
had previously held that that regulation is to be applied by 
employing a "totality-of-the-circumstances-test" and that 
"no single factor is per se controlling."  Tropf v. 
Nicholson, 20 Vet. App. 317, 326 (2006).  

The criteria of 38 C.F.R. § 4.56 in effect in 1971, in 
pertinent part, defined a moderate disability as a through 
and through or deep penetrating wound of relatively short 
track by a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection; there must 
be objective findings of scarring, small or linear, 
indicating a short track of missile through the muscle 
tissue; there must also be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and definite weakness 
or fatigue in comparative tests.  Service department record 
or other sufficient evidence of hospitalization in service 
for the treatment of the wound must show consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.54 (1971).  

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through and through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through important muscle groups as well as indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side must demonstrate positive evidence of impairment.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade must show consistent 
complaint of cardinal symptoms of muscle wounds.  
Additionally, evidence of unemployability because of an 
inability to keep up to production standards is to be 
considered, if present.  § 4.56(c).  

A severe muscle injury is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  § 4.56(d).  

Additionally, at the time of the May 1971 rating decision, 38 
C.F.R. § 4.55 allowed for the elevation of the rating for 
major muscle groups affected when muscles in the same 
anatomical region were damaged.  For example, when muscle 
groups in the shoulder girdle and arm are both damaged, § 
4.55 specifically states that ratings will not be combined, 
but instead, the rating for the major group affected will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  

Based on the regulations as outlined above, it is obvious 
that consideration of the records of treatment of the initial 
gunshot wound is of utmost importance when assigning the 
appropriate rating.  Not only does § 4.56 make specific 
reference to the medical findings from service department 
records that must be considered, it required consideration of 
the type of trajectory that penetrated the muscle group, 
i.e., single bullet, small shell, high-velocity missile.  

Accordingly. the Board finds that it was error for the RO in 
May 1971 to evaluate the Veteran's service-connected 
disabilities in the absence of the service treatment records 
showing the initial and subsequent treatment for his gunshot 
wounds.  Therefore, the second prong of the CUE test is met.  

This finding does not end our analysis, however.  The Board 
must next proceed to consideration of the third prong: 
whether the outcome would have been manifestly different, had 
the error not been made.  

Unfortunately, the Veteran's service treatment records are 
now contained in two envelopes and the contents of both 
envelopes include treatment records dated both before and 
after his injuries in June 1970.  Thus, it is difficult to 
determine exactly which records were in the claims folder at 
the time of the 1971 rating decision and which were received 
later.  But since the rating decision states that records 
showing the incurrence of and treatment for the Veteran's 
gunshot wounds were not available, the Board will proceed 
using those considerations.  

The provisions of 38 C.F.R. § 4.56 in effect in 1971 set out 
criteria for evaluating muscle disabilities.  In pertinent 
part, they defined a moderate disability as a through and 
through or deep penetrating wound of relatively short track 
by a single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; there must be objective 
findings of scarring, small or linear, indicating a short 
track of missile through the muscle tissue; there must also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and definite weakness or fatigue in 
comparative tests.  Service department record or other 
sufficient evidence of hospitalization in service for the 
treatment of the wound must show consistent complaints of one 
or more of the cardinal signs and symptoms of muscle 
disability.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  § 4.56(b).  

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through and through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through important muscle groups as well as indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side must demonstrate positive evidence of impairment.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade must show consistent 
complaint of cardinal symptoms of muscle wounds.  
Additionally, evidence of unemployability because of an 
inability to keep up to production standards is to be 
considered, if present.  § 4.56(c).  

A severe muscle injury is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  § 4.56(d).  

Additionally, at the time of the May 1971 rating decision, 38 
C.F.R. § 4.55 allowed for the elevation of the rating for 
major muscle groups affected when muscles in the same 
anatomical region were damaged.  For example, when muscle 
groups in the shoulder girdle and arm, such as here, are both 
damaged, § 4.55 specifically states that ratings will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  

Also, in describing the type of muscle damage typically 
inflicted by shrapnel and high velocity bullets, 38 C.F.R. § 
4.50 stated that, "[s]kin scars are incidental and 
negligible.  It is the deep intramuscular and intermuscular 
scarring that is disabling."  Therefore, because, as 
discussed below, the evidence showed that the scars due to 
the Veteran's gunshot wounds were well-healed and either 
nontender or moderately tender, the Board finds that it was 
proper for the May 1971 rating decision not to assign 
separate compensable ratings for the scars related to the 
Veteran's gunshot wounds.  

The record considered by the May 25, 1971, rating decision 
included the Veteran's application for VA compensation 
benefits listing gunshot wounds to the left lung and left 
arm; the report of the Veteran's separation examination; a VA 
examination report dated in April 1971, including diagnoses 
of moderate injuries to muscle groups VI, XX, and XXI; and 
notification dated May 24, 1971, that the Veteran's records 
of service treatment for the claimed injuries were requested 
from Valley Forge Army Hospital.  

The separation examination report indicated that a chest x-
ray in January 1971 had shown a left lower lobe infiltrate 
and possible thickened pleura or loculated fluid at the left 
base.  Repeat x-ray the following day showed a lingular 
infiltrate, but no free fluid.  The examiner also generally 
noted scars on the Veteran's back, left arm, and left side.  
The Veteran indicated that he was in "fair health."  The 
only relevant diagnosis listed was lingular pneumonia of the 
left lower lobe.  

A chest x-ray obtained in conjunction with the April 1971 VA 
examination was interpreted as showing blunting of the left 
costophrenic angle which was believed to be due to old 
pleural reaction and not a current process.  The lung fields 
themselves appeared clear.  X-ray of the left arm showed that 
the humerus was intact and that no metallic fragments were 
seen.  The VA examiner noted the Veteran's history of having 
sustained multiple bullet wounds to the left chest and left 
posterior arm; he was observed to be right-handed.  The 
examiner indicated that the Veteran had developed pneumonia 
after the injury, but that it had healed.  The Veteran's only 
complaints at the time of the examination were pain in the 
left chest at times and pain and weakness in the left arm.  
He denied having any cough, but stated that he did experience 
some shortness of breath on strenuous activity.  The only 
abnormal clinical findings listed by the examiner related to 
the lengths of the various scars, each of which was noted to 
be well healed and nontender, except as noted below.  On the 
left arm, he described a three-inch transverse scar on the 
posterior aspect of the upper left arm.  There was a four-
inch transverse scar just lateral and inferior to the left 
scapula, and another four-inch transverse scar just medial 
and anterior to the left scapula.  The examiner also 
described two one-inch scars, one of which was moderately 
tender, on the lower anterior chest, and also a two-inch oval 
scar on the upper anterior left chest (apparently, residuals 
of chest tubes, noted in the later records).  Range of motion 
of the left shoulder, elbow, and wrist was reported to be 
full; breath sounds were clear; and no weakness of the left 
arm was demonstrated.  No sensory or motor changes were 
found.  The examiner diagnosed residuals of bullet wound of 
the left arm, with injury to Muscle Group VI; bullet wound of 
the left chest, with moderate injury to Muscle Group XX; and 
shell fragment wound of the chest, with moderate injury to 
Muscle Group XXI.  

Code 5306 provided that slight injury to Muscle Group VI on 
the minor side warranted a 0 percent rating; moderate injury 
warranted a 10 percent rating; and moderately severe injury 
warranted a 20 percent rating.  

Under Code 5320, moderate injury to Muscle Group XX in the 
thoracic region warranted a 10 percent rating; moderately 
severe injury warranted a 20 percent rating.  

For moderate injury to Muscle Group XXI, a 10 percent rating 
was to be assigned; a 20 percent rating was warranted for 
moderately severe or severe injury.  

On the basis of that evidence, the RO established service 
connection for residuals of gunshot wounds to the left chest 
with moderate injury to Muscle Groups XX and XXI; and 
residuals of a gunshot wound to the left arm.  The rating 
decision elevated the left chest disability to moderately 
severe (see 38 C.F.R. § 4.55) and assigned a 20 percent 
rating under Diagnostic Codes 5320-5321, and assigned a 10 
percent rating for the left arm disability under Code 5306.  

Although the 1971 VA examiner characterized the Veteran's 
chest wounds as moderate, the Veteran did not exhibit any of 
the cardinal symptoms of disability due to his chest wounds.  
Thus, considering the totality of the circumstances, the 
Board finds that the ratings that were assigned were well 
supported by the evidence that was considered by the May 1971 
rating decision.  See Tropf v. Nicholson, supra.  

Turning next to the remaining service treatment records, in 
particular to those describing the initial injury and 
subsequent treatment during service, the Board observes that 
the wounds were surgically explored and debrided on June 5, 
1970.  The left arm wound was described at that time as 
"tangential," but neither that report nor any of the 
subsequent treatment records further described the arm injury 
or residuals of the injury, other than to note that there was 
a 10 centimeter scar on the posterior aspect of the upper 
third of the left arm, with no artery or nerve involvement, 
and that the wound was "cured" prior to a September 1970 
hospital admission.  

Therefore, in light of the totality of the circumstances (see 
Tropf v. Nicholson, supra), because there was no evidence in 
the additional treatment records indicating that the initial 
injury to the Veteran's left arm was more than moderate, as 
was reflected in the later separation examination report and 
in the VA examiner's report, the Board finds that even if the 
error in failing to consider the additional service treatment 
records had not been made, the outcome would not have been 
manifestly different as to the rating for the left arm 
disability, such that reasonable minds could not differ.  
Thus, the third prong of the test for CUE is not met 
concerning that issue.  

The June 5, 1970, operative report stated that the bullet 
entered the Veteran's left chest posteromedially and 
apparently hit a rib without fracturing it, and traveled 
tangentially through the subfascial space before exiting the 
chest wall.  There was a small air leak, but no pleural 
defect due to the bullet could be demonstrated, and 
subsequent treatment records also indicated that the injury 
was due to a high velocity, "non-penetrating" gunshot 
wound.  The treatment records showed that the Veteran's 
postoperative course was complicated by a recurrent air leak 
requiring reinsertion of a chest tube and consequent extended 
hospitalization, as well as blood transfusions.  But the 
records do not reflect any prolonged infection; the records 
listed diagnoses of left hemopneumothorax and left lower lobe 
contusion, both secondary to the gunshot wound.  The records 
also indicated that there was no artery or nerve involvement 
due to the chest wounds.  

Although neither the April 1971 VA examiner nor the May 1971 
rating decision considered the above service treatment 
records, those records did not indicate that the Veteran's 
left chest wound resulted in prolonged infection, sloughing 
of tissue, or intermuscular cicatrization.  The records did 
not show that there had been any significant loss of deep 
fascia or any resultant loss of muscle strength or endurance 
compared to the opposite side, as might evidence marked or 
moderately severe loss.  The only significant complications 
or residuals of the injury were a contused left lower lobe 
and a prolonged and recurrent air leak that required 
reinsertion of a chest tube and prolonged hospitalization; 
the air leak eventually stopped and the chest tube was 
removed without evidence of permanent residuals.  

The Board finds that, although the above records did reflect 
prolonged hospitalization for treatment of the Veteran's left 
chest wound due to a high velocity missile - hallmarks of a 
moderately severe injury - the treatment records are 
otherwise descriptive of not more than moderate injury.  So, 
in light of the totality of the circumstances, the Board 
cannot say that consideration of the above treatment records 
by the RO would have necessitated an assessment of more than 
moderate impairment of the Veteran's left chest wound 
disability.  See Tropf v. Nicholson, supra.  The Board finds 
that even if the error in failing to consider the additional 
service treatment records had not been made, the outcome 
would not have been manifestly different as to the rating for 
the chest disability, such that reasonable minds could not 
differ.  Thus, the third prong of the test for CUE is not met 
concerning that issue.  

Accordingly, having determined that only two of the three 
prongs for a finding of CUE have been met as to either of the 
Veteran's assertions, the Board concludes that the May 25, 
1971, rating decision was not clearly and unmistakably 
erroneous in assigning a 20 percent rating for the residuals 
of a gunshot wound to the chest with injury to Muscle Groups 
XX and XXI and a history of left pneumothorax, and in 
assigning a 10 percent evaluation for the residuals of a 
gunshot wound to the left (minor) arm with injury to Muscle 
Group VI.  

II.  Duties to notify and to assist

The law imposes upon VA certain duties to notify and assist 
claimants.  However, the Court has held that those provisions 
are not applicable to claims of clear and unmistakable error 
(CUE) in an RO determination.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000), citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.  


ORDER

Clear and unmistakable error having not been committed in the 
May 25, 1971, rating decision assigning a 20 percent rating 
for the residuals of gunshot wounds to the chest with injury 
to muscle groups XX and XXI and a history of left 
pneumothorax, the Veteran's appeal is denied.  

Clear and unmistakable error having not been committed in the 
May 25, 1971, rating decision assigning a 10 percent rating 
for the residuals of gunshot wounds to the left arm with 
injury to muscle group VI, the Veteran's appeal is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


